DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 12-13 and 23-26 are rejected herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
 
Affidavit
Applicant Affolter’s affidavit was received, filed and is consider herein.  The Office appreciates Applicant’s time, education and experience in these matters.
The thrust of the arguments therein are that the previous rejection does not disclosure or suggest any gender-specificity of alpha-lactalbumin concentration. 
In response, because the genus infant, regarding gender, is predominantly toward two species, male and female, a teaching of administering formula comprising an alpha-lactalbumin concentration encompasses female and male gender specificity of the alpha-lactalbumin concentration in the formula, therefore this argument is not persuasive.
In the event Applicant is referring to New Dependent claims 23 and 25, filed 4/21/2022, specificity of one formula being administered only to male infants and another being administered only to female infants, therefore a new rejection has been provided herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 



Claim 12 requires 
a concentration of alpha-lactalbumin in the nutritional composition administered:
to males is in an amount of 1802.2 to 4630.3 mg/L, and 
to females is in an amount of 2067.9 mg to 4630.3 mg/L, 
which sets forth a ratio of a):b) of about 1: 1 to 1:1.15;
a ratio of the concentration of the alpha-lactalbumin administered:
to males to females is 0.87:1 to 0.90:1, a narrower ratio than when the limitations of item 1) above; and
that the concentration of alpha-lactalbumin in the nutritional composition administered to females comprises 265.7 to 274.9 mg/L more than the concentration of alpha-lactalbumin in the nutritional composition administered to males, which is a broader range of alpha-lactalbumin in the nutritional composition administered to females, than what the limitation in item 1) above allows for in the concentration of alpha-lactalbumin in the nutritional composition administered to females has only 265.7 mg/L more than what is administered to the males.

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower ranges are merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 13 has a similar problem.

With regard to claims 12-13, the prior at encompasses a concentration of alpha-lactalbumin, comprising:
a concentration of alpha-lactalbumin in the nutritional composition administered:
to males is in an amount of 1802.2 to 4630.3 mg/L, and 
to females is in an amount of 2067.9 mg to 4630.3 mg/L, 
which sets forth a ratio of alpha-lactalbumin administered to males:females of about 1: 1 to 1:1.15.

Also, new claim 24 asserts:
the concentration of the alpha- lactalbumin 
in the male gender-specific synthetic nutritional composition is selected from the group consisting of 
1802.2 mg to 2854 mg per L, 
2022.27 mg to 3412.03 mg per L and 
2369.71 mg to 3064.59 mg; and 
b) in the female gender-specific synthetic nutritional composition is selected from the group consisting of 
2854.6 mg to 4630.3 mg per L, 
1975.35 mg to 4008.75 mg per L and 
2483.7 mg to 3500.4 mg per L.
which sets forth a ratio of the concentration of a):b) is selected from the group consisting of: 
about 1:1.58 to 1:1.6 (1:1.58-1.6)
about 1.02:1 to 1:1.17 (1-1.02:1-1.17), and
about 1:1.04 to 1:1.14 (1:1.04-1.14);
however, claim 12, from which is depends, asserts in item 1) above, a concentration of alpha-lactalbumin in the nutritional composition administered:
to males is in an amount of 1802.2 to 4630.3 mg/L, and 
to females is in an amount of 2067.9 mg to 4630.3 mg/L, 
which sets forth a ratio of a):b) of about 1: 1 to 1:1.15 (1:1-1.15); and 
in item 2) above, a ratio of the concentration of the alpha-lactalbumin administered to males to females is 0.87:1 to 0.90:1 (0.87-0.9: 1).
This shows that the optional ratios claim 24 are broader than both of ratios of item 1) and 2) of claim 12 above (the base claim), and are considered indefinite because there is a question or doubt as to whether the ratio features introduced by claim 12 are required or not.  
Claim 26 has a similar problem, regarding its base claim (13).

As for claims 25-26, with regard to the prior art, the claimed amount of the alpha- lactalbumin in the male gender-specific synthetic nutritional composition encompasses 2369.71 mg to 3064.59 mg; and the concentration of the alpha-lactalbumin in the female gender-specific synthetic nutritional composition encompasses 2483.7 mg to 3500.4 mg per L, wherein the ratio of the amount of lactalbumin administered to males:females encompasses about 1:1.04 to 1:1.14 (1:1.04-1.14).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Montagne in view of Van Goudoever, Hageman and Lien.
Montagne: Dynamics of the Main Immunologically and Nutritionally Available Proteins of Human Milk during Lactation, Journal of Food Composition and Analysis, Volume 13, Issue 2, April 2000, Pages 127-137. 

Van Goudoever: LOW PROTEIN INFANT FORMULA WITH INCREASED ESSENTIAL AMINO ACIDS; WO 2011119033 A1, published 9/29/2011.

Hageman: PREPARATION FOR USE OF ASPARTATE AND VITAMIN B12 OR BIOTIN FOR REGULATING KETONE BODIES; CA 2574423 A1; published 1/26/2006.

Lien: Infant formulas with increased concentrations of _-lactalbumin1—4; Am J Clin Nutr 2003;77(suppl):1555S-8S. Printed in USA. © 2003 American Society for Clinical Nutrition.

Independent claims 12 and 13
As for claims 12 and 13, Montagne teaches that nutritional formulas are administered to infants, wherein the formulas comprise alpha-lactalbumin (LA) (ab.).

Amount of alpha-lactalbumin (LA) for infants having a specific age
Montagne teaches that said formula is human breast milk having average concentrations of alpha-lactalbumin (LA) for the first three months of lactation (Table 1, pg. 131). 

Montagne provides at least five formulas for infants having an age of 1 to 2 months (see Table 1, 29-35 days, 36-42 days, 43-49 days, 50-56 days and 57-70 days).  
The amounts of alpha-lactalbumin (LA) taught, include: 
3.1 +/- 0.4 g/L; 
3.2 +/- 0.6 g/L; 
3.1 +/- 0.7 g/L; 
3.1 +/- 0.3 g/L and 
2.9 +/- 0.3 g/L, respectively.

Such a teaching encompasses the claim of at least two infant formulas that are administered in encompassing amounts to that claimed, including: 
1802.2 to 4630.3 mg/L (1.8 to 4.6 g/L) for infants having the age of 1 to 2 months; and 
2067.9 to 4630.3 mg/L (2.1 to 4.6 g/L) for infants having the age of 1 to 2 months.

The ratio of alpha-lactalbumin administered in the first formula (encompassing males administration): second formula (encompassing female administration) of about 1: 1 to 1:1.15
Montagne provides at least five formulas for infants having an age of 1 to 2 months (see Table 1, 29-35 days, 36-42 days, 43-49 days, 50-56 days and 57-70 days).  


The amounts of alpha-lactalbumin (LA) taught, include: 
a) 3.1 +/- 0.4 g/L (2.7-3.5); 
b) 3.2 +/- 0.6 g/L (2.6-3.8); 
c) 3.1 +/- 0.7 g/L (2.4-3.8); 
d) 3.1 +/- 0.3 g/L (2.8-3.4)and 
e) 2.9 +/- 0.3 g/L (2.6-3.2), respectively.
This teaching provides a ratio of alpha-lactalbumin administered in the first formula (encompassing administration to males): second formula (encompassing administration to females) is about  1:1.46 to 1 to 1.58 (formulas b : c shown above), which encompasses the claimed ratio of alpha-lactalbumin administered in the first formula (encompassing males administration): second formula (encompassing female administration) of about 1: 1 to 1:1.15.

Formula with lactalbumin administered only to male infants only
Montagne provides that more than one formula is used based on the age of the infant, this encompasses the use of multiple specific formulas, including one for each of female and male infants, because in this specific case, the various permutations of gender type is so small (male specific or female specific) the teaching is as comprehensive and fully as if it had written the name of each permutation.
Montagne does not discuss that one formula is administered only to male infants and another formula is administered only to female infants.


VanGoudoever also teaches method of making infant formula with below 8% of lactalbumin for the benefit of satisfactory growth of the infant (pg. 6, ln. 21+), based on the total calories of the composition (pg. 6, ln.6+), wherein the total calories are measured per 100 ml (pg. 6, ln. 6+), which also encompasses the claimed amounts and ratios.
VanGoudoever teaches the age of the human infant receiving the formula is from 0 to 36 month (pg. 3, ln. 1+). 
VanGoudoever only discuss the administration of formula to male infants (see Ex. 1-2 Study Formula).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of administering formula to infants having an age of 1 to 2 months, comprising lactalbumin, as the modified teaching above, to include its use only for males, as claimed, because VanGoudoever illustrates that the type and amounts of protein used in said formula as administered to only males, provide benefits of satisfactory growth of the child (see MPEP 2144.II).

Formula with lactalbumin administered only to male infants only
Montagne provides that more than one formula is used based on the age of the infant, this encompasses the use of multiple specific formulas, including one for each of female and male infants, because in this specific case, the various permutations of gender type is so small (male specific or female specific) the teaching is as comprehensive and fully as if it had written the name of each permutation.

Montagne does not discuss that one formula is administered only to male infants and another formula is administered only to female infants.
The modified teaching above, shows the infant formula comprising lactalbumin is administered to male infants only, not only to female infants.
Hageman also teaches methods of administering infant formula comprising lactalbumin (19, 5+) to infants, wherein the product is especially suited for female infants having insulin resistance, wherein the result of the consumed protein is decreased glucose levels (pg. 37, ln. 25+), which provides a reasonable expectation in the success of the formula being administered only to female infants with said condition, since it is especially suited for them (i.e. not to male infants). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making of administering formula comprising lactalbumin to infants, as the modified teaching above, to include its use only for females, as claimed, because Hageman illustrates that the art finds such a formula to be especially beneficial to female infants having insulin resistance, wherein the result of the consumed protein is decreased glucose levels (see MPEP 2144.II).

On the formula administered being synthetic infant formula
Montagne teaches it is desirable to devise infant formulas with nutrient concentrations as close as possible to human milk (pg. 135), which provides reasoning to make such a thing obvious.


Further, the modified teaching, in Van Goudoever and Hageman provide that the formulas administered are synthetic.

To treat or mitigate sub optimal growth and development of an infant 
Montagne provides the use of alpha-lactalbumin in infant formulas, however, does not discuss its claimed use:
to treat or mitigate sub-optimal growth and development of infants, as in claim 12; and  
for infants having sub-optimal growth and development, as in claim 13, however, it would be reasonable to expect that by administering the formula of Montagne, the energy provided therein would mitigation sub-optimal growth (i.e. starvation) and therefore foster the development of the fed infants, based on the nutrition therein, including the alpha-lactalbumin because food by definition is used in the body of an organism to sustain growth, repair, and vital processes and to furnish energy, and infant formula is food.
Further, Lien also teaches about infant formulas having alpha-lactalbumin because alpha-lactalbumin provides a substantial source of amino acids including the appropriate balance of essential amino acids in human milk (see the Role of alpha-lactalbumin section). 
Lien teaches that if even one essential amino acid is present at a suboptimal concentration, the growth rate and the development of the neonate will be impaired (see Amino acid concentrations in human milk and infant formula). 
Therefore, Lien imparts that the use of alpha-lactalbumin in infant formulas presenting appropriate concentrations of amino acids, do not impair the growth rate and the development of the neonate.

Therefore, It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of administering formula comprising alpha-lactalbumin, as the modified teaching above, to its use to:
treat or mitigate sub-optimal growth and development of infants, as in claim 12; and  
for infants having sub-optimal growth and development, as in claim 13, 
because it would be reasonable to expect that by administering the formula of Montagne, the energy provided therein would mitigation sub-optimal growth (i.e. starvation) and therefore foster the development of the fed infants, based on the nutrition therein, including the alpha-lactalbumin because food by definition is used in the body of an organism to sustain growth, repair, and vital processes and to furnish energy, and infant formula is food; and 
because Lien imparts: that the art finds alpha-lactalbumin as providing a substantial source of amino acids to infant formulas for an appropriate balance of essential amino acids in human milk; and that the use of alpha-lactalbumin in infant formulas presenting appropriate concentrations of amino acids, do not impair the growth rate and the development of the infant by teaching that its use is desirable because other sources of amino acids lacking even one essential amino acid at a suboptimal concentration impairs the growth rate and the development of an infant; 
which means that there is a reasonable expectation of success in the growth rate and the development of an infant being treatable with alpha-lactalbumin, as in claim 12, because such symptoms are implied to not occur with its use; and 

further provides a reasonable expectation of success in administering the alpha- lactalbumin formula to an infant having sub-optimal growth and development, as in claim 13, for the same reasons.

Dependent claims
As for claims 24 and 26, Montagne teaches that said formula is human breast milk having average concentrations of alpha-lactalbumin (LA) for the first three months of lactation (Table 1, pg. 131). 
Montagne provides at least five formulas for infants having an age of 1 to 2 months (see Table 1, 29-35 days, 36-42 days, 43-49 days, 50-56 days and 57-70 days).  
The amounts of alpha-lactalbumin (LA) taught, include: 
3.1 +/- 0.4 g/L; 
3.2 +/- 0.6 g/L; 
3.1 +/- 0.7 g/L; 
3.1 +/- 0.3 g/L and 
2.9 +/- 0.3 g/L, respectively.
Such a teaching encompasses the claim of at least two infant formulas that are administered in encompassing amounts to that claimed, including: 
2369.71 mg to 3064.59 mg (about 2.4 to 3.1 g/L); for infants having the age of 1 to 2 months; and 
2483.7 mg to 3500.4 mg/L (about 2.4 to 3.5 g/L) for infants having the age of 1 to 2 months.

As for the ratio, such a teaching shows amounts that encompasses the claimed ratio of one formula to another about 1:1.04 to 1:1.14 (1:1.04-1.14), as claimed and discussed above.

Claims 23-25 
As for claims 23 and 25, the modified teaching above provides the administration of one infant formula comprising alpha-lactalbumin to a group of male infants only and administration of another infant formula comprising alpha-lactalbumin to a group of female infants only, as required of the claimed.

Response to Arguments
It is asserted, that without acquiescing to the merits of the rejections and solely to advance examination of the present application, this Response amends Claims 12 and 13 for clarification only, not to avoid any prior art; cancels Claims 1-4, 6-10 and 15, while expressly reserving the right to submit a divisional application for these canceled withdrawn claims; adds newly submitted Claims 23 and 25 as fully supported in the specification at, for example, page 4, lines 23-25, and page 16, lines 13-20; and adds newly submitted Claims 24 and 26 as fully supported in the specification at, for example, page 5, lines 18-21, and page 6, lines 1-4. 
The amendments do not add new matter. In view of the amendments and/or for at least the reasons set forth below, in the enclosed Declaration II, and in the previously submitted Declaration under 37 CFR 1.132 ("Declaration P'), Applicant respectfully requests that the rejections be reconsidered and withdrawn. 
In response, Applicant’s timely response is appreciated.
In regards to the Affidavit, please see the section above called Affidavit.

It is asserted, that in the Office Action, Claims 12 and 13 were rejected under 35 U.S.C. §112(b) as allegedly indefinite. Specifically, the Patent Office alleges both (i) the claimed alpha- lactalbumin concentration ratio between the first and second compositions and (ii) the claimed amount by which the alpha-lactalbumin concentration is higher in the second composition than the first composition are "narrower statements" of the recited concentrations. 
Applicant respectfully disagrees and notes that each recited limitation is directed to a different aspect, namely, the male concentration, the female concentration, the ratio of the male concentration to the female concentration, and the amount by which the female concentration exceeds the male concentration. Therefore, the independent claims do not contain any claim limitation that is a narrower statement of another claim limitation. 
In response the concentrations set forth for the two different formulas claimed imparts a ratio, and an amount by which one exceeds another, therefore this argument is not persuasive.
 
 
 

It is asserted, that in the Office Action, Claims 12 and 13 were rejected under 35 U.S.C. §103 as unpatentable over the combination of the following six references: 
1. "Dynamics of the Main Immunologically and Nutritionally Available Proteins of Human Milk during Lactation", Journal of Food Composition and Analysis 13(2):127-137 (April 2000) to Montagne et al. ("Montagne") 
2. "a-Lactalbumin-rich infant formula fed to healthy term infants in a multicenter study: plasma essential amino acids and gastrointestinal tolerance," European Journal of Clinical Nutrition 62:1294-1301 (2008) to Davis et al. ("Davis") 
3. "Breast Milk Custom Formulated For Baby's Gender" to Winter ("Winter") 4. U.S. Patent App. Pub. 2010/0119617 to O'Connor ("O'Connor") 
5. The Academy of Breastfeeding Medicine Protocol Committee, "ABM Clinical Protocol #3: Hospital Guidelines for the Use of Supplementary Feedings in the Healthy Term Breastfed Neonate, Revised 2009," Breastfeeding Medicine, 4(3)175-182 (2009) ("Academy") 6. "Infant formulas with increased concentrations of a-lactalbuminl-4," Am. J. Clin. Nutr. 77(suppl):1555S-8S (2003) to Lien ("Lien") 
Contrary to these six references alone or in combination, amended independent Claims 12 and 13 each recite, in part, administering a male gender-specific synthetic nutritional composition to a male infant of 1 to 2 months of age; and administering a female gender-specific synthetic nutritional composition to a female infant of 1 to 2 months of age, a ratio of the concentration of the alpha-lactalbumin in the male gender-specific synthetic nutritional composition to that of the female gender-specific synthetic nutritional composition administered to the female infant of 1 to 2 months of age is 0.90:1 to 0.87:1; and the female gender-specific nutritional composition comprises 265.7 mg to 274.9 mg of the alpha- lactalbumin per L of the composition more than the male gender-specific nutritional composition. 
Notably, the Patent Office fails to provide any reason why a skilled person would administer the formula having a lower concentration of alpha-lactalbumin to male infants and the formula having a higher concentration of alpha-lactalbumin to female infants. Further in this regard, the Patent Office also fails to provide any reason why a skilled person without hindsight would somehow use the disclosures of Montagne to arrive at two formulas in which a first formula has an alpha-lactalbumin concentration ratio of 0.90:1 to 0.87:1 and a lower alpha- lactalbumin amount by 265.7 mg to 274.9 mg per L, relative to a second formula. See Declaration I, paragraphs 6-18. 
For example, page 11 of the Office Action admits "the teaching [in Montagne] is not explicit about the nutritional infant formulas being made for specific genders, such as one formulation for male infants and another formulation for female infants." Then the Patent Office cites secondary references. 
However, these secondary references do not remedy the deficiencies of Montagne regarding the claimed gender-specific alpha-lactalbumin concentrations and ratios thereof. Specifically, Winter merely discloses that fat content in mammal milk can differ by gender of the child; O'Connor generally teaches that male and smaller infants that appear to achieve the greatest benefit of a nutrient-enriched formula; and the Patent Office merely relies on Academy for the alleged teaching that infants should be provided with an infant formula. 
Regarding Lien, the Patent Office asserts that this reference discloses "alpha-lactalbumin provides a substantial source of amino acids including the appropriate balance of essential amino acids in human milk" (Office Action, page 15). Nevertheless, this reference does not suggest any difference in the alpha-lactalbumin content of the breastmilk for different genders and thus does not remedy the deficiencies of the other references regarding gender-specificity of alpha- lactalbumin concentration. 
Consequently, these secondary references alone or in combination do not provide any reason or motivation for the skilled artisan to administer infant formulas with different alpha- lactalbumin concentrations and ratios thereof to different genders of the infant. See Declaration I, paragraphs 6-18. The Patent Office cites Davis, but this secondary reference does not remedy the deficiencies of the primary reference Montagne and the other secondary references. See Declaration II. 
In response, as previously presented because the genus infant, regarding gender, is predominantly toward two species, male and female, a teaching of administering multiple formula comprising different alpha-lactalbumin concentrations encompasses specificity of female and male infants being administered alpha-lactalbumin concentration in different amount in the formulas, therefore this argument is not persuasive.
In the event Applicant is referring to New Dependent claims 23 and 25, filed 4/21/2022, specificity of one formula being administered only to male infants and another being administered only to female infants, please see the new grounds for rejection above, necessitated by said amendments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793